Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin et al (US 20020184874 as referenced in OA dated 8/6/2020) in view of Marche (US 20130097998 as referenced in PreInterview First Office Action dated 1/28/2020).

    PNG
    media_image1.png
    400
    550
    media_image1.png
    Greyscale


Annotated Figure 3 of Modglin et al (US 20020184874)

Regarding claim 1, Modglin discloses a thrust reverser (Figure 1, 18), comprising: 
a stationary structure (The portion of Figure 1, 24 at and downstream of 34) defining an annular body (The annular body Figure 1, 24 defines) with a centerline (Figure 2, 22); 
a first reverser door (The top instance of Figure 1, 34) pivotally coupled to the stationary structure by a pair of first reverser door hinges (The pair of Figure 2, 36 for the top instance of 34.  Paragraph 0029), a first reverser door hinge axis (The axis of Figure 2, 36 for the top instance of 34) extending through the pair of first reverser door hinges and positioned at a first angle (The angle of the first reverser door hinge axis relative to the centerline) relative to the centerline; and a second reverser door (The bottom instance of Figure 1, 34) pivotally coupled to the stationary structure by a pair of second reverser door (The pair of Figure 2, 36 for the bottom instance of 34. Paragraph 0029), a second reverser door hinge axis (The axis of Figure 2, 36 for the bottom instance of 34) extending through the pair of second reverser door hinges and positioned at a second angle (The angle of the second reverser door hinge axis relative to the centerline) relative to the centerline; 
wherein the first reverser door and the second reverser door are oppositely disposed; 
wherein an exterior perimeter of the thrust reverser comprises the stationary structure, the first reverser door when in a first closed position, and the second reverser door when in a second closed position (Figure 1 shows the exterior perimeter comprising the stationary structure, the first reverser door in the first closed position, and the second reverser door in the second closed position)).
Modglin does not disclose wherein the first angle and second angle are of different magnitudes.
However, Marche teaches a thrust reverser (The thrust reverser in Paragraph 0001) 
wherein a first reverser door (The top instance of Figure 9a, 23) rotates about a first reverser door hinge axis (Figure 9a, 25 for the top instance of 23.  Paragraph 0068) angled at a first angle (The angle of the first reverser door hinge axis with respect to the centerline) with respect to a centerline (Figure 7a, X) of the thrust reverser and a second reverser door (The bottom instance of Figure 9a, 22) rotates about a second reverser door hinge axis (Figure 9a, 24 for the bottom instance of 22) angled at a second angle (The angle of the second reverser door hinge axis with respect to the centerline) with respect to the 102255US01 63 847.2140015centerline;
wherein the first reverser door and the second reverser door are oppositely disposed (Figure 8a and 8b show the top instances of 22 and 23 oppositely disposed from the bottom instances of 22 and 23 with respect to the pylon 2); 
wherein the first angle and second angle are of different magnitudes (Paragraph 0036 and 0068).
(Paragraph 0069.  In Figure 3 of Modglin the first and second hinge axes are into and out of the plane of the page while being perpendicular to the plane and parallel to the centerline.  The modification of March has the first and second hinge axes into and out of the page sideways, but still parallel to the centerline.  The angling of the first and second hinge axes are not in the vertical direction).
Regarding claim 3, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the pair of first reverser door hinges and the pair of second reverser door hinges are offset from the centerline in an opposite direction (The first and second reverser door hinges are offset in opposite directions), the pair of first reverser door hinges offset from the centerline by a first distance (The first distance of the first pair of first thrust reverser hinges from the centerline) and the pair of second reverser door hinges offset from the centerline by a second distance (The second distance of the second pair of first thrust reverser hinges from the centerline).
Regarding claim 4, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the first reverser door comprises a first aft section (Annotated Figure 3, labeled first aft section) that is recessed relative to a first forward section (The forward section of the top instance of Figure 3, 34) of the first reverser door and in a direction of the centerline, and wherein the second reverser comprises a second aft section (Annotated Figure 3, labeled second aft section) that is recessed relative to a second forward section (The forward section of the bottom instance of Figure 3, 34) of the second reverser door and in the direction of the centerline (The aft sections of the first and second reverser doors are recessed in a direction of the centerline).
Regarding claim 5, Modglin in view of Marche teaches the invention as claimed.
(The aft section of Figure 3, 24) of the stationary structure when the first reverser door is in the first closed position, and wherein the second aft section of the second reverser door is disposed under the aft section of the stationary structure when the second reverser door is in the second closed position.
Regarding claim 6, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the first reverser door hinge axis is disposed within a first reference plane (The first reference plane that contains the first hinge axis and is parallel to the centerline) that is parallel to the centerline, and wherein the second reverser door hinge axis is disposed within a second reference plane (The second reference plane that contains the second hinge axis and is parallel to the centerline) 15that is parallel to both the centerline and the first reference plane.
Regarding claim 7, Modglin in view of Marche teaches the invention as claimed.
Modglin in view of Marche does not teach wherein the first angle and the second angle are each between approximately 85 and 95 degrees.
However, March teaches in Paragraph 0069 that the magnitude of the first and second angle are results-effective variables which control the transformation of a longitudinal speed into a lateral speed.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the first and second angles are result-effective variables that control the transformation of a longitudinal speed into a lateral speed.  Thus, the claimed limitation of wherein the first angle and the second angle are each between approximately 85 and 95 degrees is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the first angle and the second angle are each between approximately 85 and 95 degrees in order to optimize the transformation of a longitudinal speed into a lateral speed.
Regarding claim 8, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein an aft end of the first thrust reverser door (Annotated Figure 3, labeled first aft end) is spaced from an aft end of the second thrust reverser door (Annotated Figure 3, labeled second aft end)  when the thrust reverser is in a deployed configuration (The configuration when both the doors are deployed open.  Paragraph 0017. Figure 3 shows that in the deployed configuration, the aft ends of the thrust reversers doors are spaced from the centerline axis, so that the aft ends of the thrust reversers doors are spaced from each other).
Regarding claim 10, Modglin discloses a thrust reverser (Figure 1, 18), comprising: 
a frame (Figure 2, 30 and the portion of 24 upstream of 34);
a first reverser door (The top instance of Figure 1, 34) being rotatable relative to the frame; and 
a second reverser door (The bottom instance of Figure 1, 34) being rotatable relative to the frame; 
wherein the first reverser door rotates about a first reverser door hinge axis (The axis of Figure 2, 36 for the top instance of 34) angled at a first angle (The angle of the first reverser door hinge axis relative to the centerline) with respect to a centerline (Figure 2, 22) of the thrust reverser and the second reverser door rotates about a second reverser door hinge (The axis of Figure 2, 36 for the bottom instance of 34) angled at a second angle (The angle of the second reverser door hinge axis relative to the centerline) with respect to the 15centerline of the thrust reverser, 
wherein the first reverser door and the second reverser door are oppositely disposed; 
wherein an exterior perimeter of the thrust reverser comprises the first reverser door when in a first closed position and the second reverser door when in a second closed position (Figure 1 shows the exterior perimeter comprising the stationary structure, the first reverser door in the first closed position, and the second reverser door in the second closed position).
Modglin does not disclose the first angle being greater than the second angle.
However, Marche teaches a thrust reverser (The thrust reverser in Paragraph 0001) 
wherein a first reverser door (The top instance of Figure 9a, 23) rotates about a first reverser door hinge axis (Figure 9a, 25 for the top instance of 23.  Paragraph 0068) angled at a first angle (The angle of the first reverser door hinge axis with respect to the centerline) with respect to a centerline (Figure 7a, X) of the thrust reverser and a second reverser door (The bottom instance of Figure 9a, 22) rotates about a second reverser door hinge axis (Figure 9a, 24 for the bottom instance of 22) angled at a second angle (The angle of the second reverser door hinge axis with respect to the centerline) with respect to the102255US01 63 847.2140015centerline;
wherein the first reverser door and the second reverser door are oppositely disposed (Figure 8a and 8b show the top instances of 22 and 23 oppositely disposed from the bottom instances of 22 and 23 with respect to the pylon 2); 
the first angle (Paragraph 0036 and 0068) being greater than the second angle (Paragraph 0036 and 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin wherein the first angle is greater than the (Paragraph 0069.  In Figure 3 of Modglin the first and second hinge axes are into and out of the plane of the page while being perpendicular to the plane and parallel to the centerline.  The modification of March has the first and second hinge axes into and out of the page sideways, but still parallel to the centerline.  The angling of the first and second hinge axes are not in the vertical direction).
Regarding claim 11, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the first reverser door comprises a first aft section (Annotated Figure 3, labeled first aft section) that is recessed relative to a first forward section (The forward section of the top instance of Figure 3, 34) of the first reverser door and in a direction of the centerline, and wherein the second reverser door comprises a second aft section (Annotated Figure 3, labeled second aft section) that that is recessed relative to a second forward section (The forward section of the bottom instance of Figure 3, 34) of the second reverser door and in 10the direction of the centerline (The aft sections of the first and second reverser doors are recessed in a direction of the centerline).
Regarding claim 12, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses a stationary structure (The portion of Figure 1, 24 at and downstream of 34), wherein the exterior perimeter of the thrust reverser further comprises isthe stationary structure, wherein the first aft section of the first reverser door is disposed under an aft section (The aft section of Figure 3, 24) of the stationary structure when the first reverser door is in the first closed position, and wherein the second aft section of the second reverser door is disposed under the aft section of the stationary structure when the second reverser door is in the second closed position.
Regarding claim 13, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses a first plane (The first plane is the plane through the first reverser door hinge axis and parallel to the centerline) and a second plane (The second plane is the plane through the second reverser door hinge axis and parallel to the centerline), the first plane extending through a length of the first reverser door hinge axis, the first plane being offset from the centerline by a first distance (The distance between the first plane and centerline), the second plane extending through a length of the second reverser door hinge axis, the second plane being offset from the centerline by a second distance (The distance between the second plane and centerline).
Regarding claim 14, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the first plane and the second plane are parallel (The first and second plane are parallel).
Regarding claim 18, Modglin discloses a method of manufacturing a thrust reverser (Figure 1, 18), the method comprising: 
forming a first reverser door (The top instance of Figure 1, 34), a pair of first reverser door hinges (The pair of Figure 2, 36 for the top instance of 34.  Paragraph 0029), a second reverser door (The bottom instance of Figure 1, 34), a pair of second reverser door hinges (The pair of Figure 2, 36 for the bottom instance of 34. Paragraph 0029), and a frame (Figure 2, 30 and the portion of 24 upstream of 34); 
coupling the pair of first reverser door hinges to the frame at a first angle (The angle of the axis through both Figure 2, 36 for the top instance of 34 relative to the centerline) relative to a centerline (Figure 2, 22); 
coupling the pair of second reverser door hinges to the frame at a second angle (The angle of the axis through both Figure 2, 36 for the bottom instance of 34 relative to the centerline) relative to the centerline; 
coupling the first reverser door to the pair of first reverser door hinges (Paragraph 0029); and 
coupling the second reverser door to the pair of second reverser door hinges (Paragraph 0029); 

wherein an exterior perimeter of the thrust reverser comprises the first reverser door when in a first closed position and the second reverser door when in a second closed position (Figure 1 shows the exterior perimeter comprising the stationary structure, the first reverser door in the first closed position, and the second reverser door in the second closed position).
Modglin does not disclose wherein the first angle and second angle are of different magnitudes.
However, Marche teaches a thrust reverser (The thrust reverser in Paragraph 0001) 
wherein a first reverser door (The top instance of Figure 9a, 23) rotates about a first reverser door hinge axis (Figure 9a, 25 for the top instance of 23.  Paragraph 0068) angled at a first angle (The angle of the first reverser door hinge axis with respect to the centerline) with respect to a centerline (Figure 7a, X) of the thrust reverser and a second reverser door (The bottom instance of Figure 9a, 22) rotates about a second reverser door hinge axis (Figure 9a, 24 for the bottom instance of 22) angled at a second angle (The angle of the second reverser door hinge axis with respect to the centerline) with respect to the102255US01 63 847.2140015centerline;
wherein the first reverser door and the second reverser door are oppositely disposed (Figure 8a and 8b show the top instances of 22 and 23 oppositely disposed from the bottom instances of 22 and 23 with respect to the pylon 2); 
wherein the first angle and second angle are of different magnitudes (Paragraph 0036 and 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin wherein the first angle and second angle are of different magnitudes as taught by and suggested by Marche in order to transform the longitudinal speed into a lateral speed (Paragraph 0069. In Figure 3 of Modglin the first and second hinge axes are into and out of the plane of the page while being perpendicular to the plane and parallel to the centerline.  The modification of March has the first and second hinge axes into and out of the page sideways, but still parallel to the centerline.  The angling of the first and second hinge axes are not in the vertical direction)
Regarding claim 19, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses wherein the forming the first reverser door comprises forming an first aft section (Annotated Figure 3, labeled first aft section) of the first reverser door that is recessed relative to a first forward section (The forward section of the top instance of Figure 3, 34) of the first reverser door and in a direction of the centerline, and wherein the forming the second reverser door comprises forming a second aft section (Annotated Figure 3, labeled second aft section) of the second reverser door that is recessed relative to a second forward section (The forward section of the bottom instance of Figure 3, 34) of the second reverser door and in the direction of the centerline (The aft sections of the first and second reverser doors are recessed in a direction of the centerline).
Regarding claim 20, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses forming a stationary section (The portion of Figure 1, 24 at and downstream of 34), wherein the first aft section of the first reverser door is disposed under an aft section (The aft section of Figure 3, 24) of the stationary structure when the first reverser door is in the first closed position, and wherein the second aft section of the second reverser door is disposed under the aft section of the stationary structure when the second reverser door is in the second closed position

Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin in view of Marche as applied to claim 1 and 13 above, and further in view of Smith et al (US 20190063367 as referenced in PreInterview First Office Action dated 1/28/2020).
Regarding claim 2, Modglin in view of Marche teaches the invention as claimed.
(The first and second reverser door hinges are offset in opposite directions).
Modglin in view of Marche does not teach wherein the pair of first reverser door hinges and the pair of second reverser door hinges are an equal distance from the centerline.
However, Smith teaches a thrust reverser (The thrust reverser of Paragraph 0023) with a pair of first reverser door hinges (The hinges which defined Figure 4, 202) and a pair of second reverser door hinges (The hinges which defined Figure 4, 206) wherein the pair of first reverser door hinges and the pair of second reverser door hinges are an equal distance (Paragraph 0027, 0029) from a centerline (The centerline in Paragraph 0027, and 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the pair of first reverser door hinges and the pair of second reverser door hinges are an equal distance from the centerline as taught by and suggested by Smith because it has been held that applying a known technique, in this case Smith's  offsetting of pivoting hinge axes of a thruster reverser relative to the centerline according to the steps described immediately above, to a known device, in this case, Modglin in view of Marche's thrust reverser, ready for improvement to yield predictable results, in this case providing offset pivoting hinge axes for a thrust reverser, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the first and second door hinges at an equal distance from the centerline).
Regarding claim 15, Modglin in view of Marche teaches the invention as claimed.
Modglin in view of Marche does not teach wherein the first distance and the second distance are equal.
However, Smith teaches a thrust reverser (The thrust reverser of Paragraph 0023) with a pair of first reverser door hinges (The hinges which defined Figure 4, 202) at a first (The distance of the pair of first reverser door hinges) and a pair of second reverser door hinges (The hinges which defined Figure 4, 206) at a second distance (The distance of the pair of second reverser door hinges) wherein the first distance and the second distance are equal (Paragraph 0027, 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the first distance and the second distance are equal as taught by and suggested by Smith because it has been held that applying a known technique, in this case Smith's  offsetting of pivoting hinge axes of a thruster reverser relative to the centerline according to the steps described immediately above, to a known device, in this case, Modglin in view of Marche's thrust reverser, ready for improvement to yield predictable results, in this case providing offset pivoting hinge axes for a thrust reverser, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the first and second door hinges at an equal distance from the centerline).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin in view of Marche as applied to claim 6 above, and further in view of Fage (US 4422605).
Regarding claim 9, Modglin in view of Marche teaches the invention as claimed.
Modglin further discloses a first actuator (Figure 2, 38) coupled to a frame (Figure 2, 30 and the portion of 24 upstream of 34) and the first reverser door and a second actuator (The other actuator coupled to the other side beam.  Paragraph 0031, 0059) coupled to the frame and the second reverser door, wherein the first actuator and second actuator are configured to position the thrust reverser in a deployed configuration and configured to position the thrust reverser in a stowed configuration (Paragraph 0031, 0032.  The open deployed configuration and the retracting closed configuration.).

However, Fage teaches a thrust reverser (Column 1, line 4-6), comprising: 
a first reverser door (Figure 1, 4) with a first reverser door hinge axis (The axis through Figure 2, 25); and a second reverser door  (Figure 1, 3) with a second reverser door hinge axis (The axis through Figure 2, 24);
wherein a first actuator (Figure 2, 10) and a second actuator (Column 6, line 17-25 states a plurality of jacks.  The other instance of Figure 2, 10) are configured to extend to position the thrust reverser in a deployed configuration (Figure 1-3 is the deployed configuration.  Figure 3 shows 32, 33 being in an extended position) and configured to retract to position the thrust reverser in a stowed configuration (The folded configuration of Column 4, line 10-22.  Column 4, line 10-22 describe retracting 32 and 33.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the first actuator and second actuator are configured to extend to position the thrust reverser in a deployed configuration and configured to retract to position the thrust reverser in a stowed configuration as taught by and suggested by Fage because it has been held that applying a known technique, in this case Fage’s placement of the actuators in an upstream location, so that actuator extension positions the thrust reverser in a deployed configuration and actuator retraction positions the thrust reverser in a stowed configuration according to the steps described immediately above, to a known device, in this case, Modglin in view of Marche's thrust reverser, ready for improvement to yield predictable results, in this case locating the actuators for actuating the thrust reverser doors, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the first and second actuators in an upstream location, so that actuator extension positions the thrust reverser in a deployed configuration and actuator retraction positions the thrust reverser in a stowed configuration).

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin in view of Marche as applied to claim 10 above, and further in view of Metezeau et al (US 5779192 as referenced in PreInterview First Office Action dated 1/28/2020).
Regarding claim 16, Modglin in view of Marche teaches the invention as claimed.
Modglin in view of Marche does not teach wherein the first reverser door hinge axis is positioned axially aft of the second reverser door hinge axis.
However, Metezeau teaches a thrust reverser (Figure 2) wherein a first reverser door hinge axis (Figure 2, 18b) is positioned axially aft of a second reverser door hinge axis (Figure 2, 18a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the first reverser door hinge axis is positioned axially aft of the second reverser door hinge axis as taught by and suggested by Metezeau in order to improve the efficiency of the engine when in the forward thrust position (Column 1, line 6-10, The modification places the first door hinge axis axially aft of the second door hinge axis)
Regarding claim 17, Modglin in view of Marche teaches the invention as claimed.
Modglin in view of Marche does not teach wherein the second reverser door hinge axis is positioned axially aft of the first reverser door hinge axis.
However, Metezeau teaches a thrust reverser (Figure 2) wherein a second reverser door hinge axis (Figure 2, 18b)  is positioned axially aft of a first reverser door hinge (Figure 2, 18a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Modglin in view of Marche wherein the second reverser (Column 1, line 6-10, The modification places the second door hinge axis axially aft of the first door hinge axis).

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the mobile surface 22 and 23 are not disposed in opposing relation, so that the teaching of different angles cannot be applied to the thrust reverser doors of Modglin.  Examiner respectfully disagrees.  Marche shows in Figure 8a a top instance, with respect to the pylon 2, of 23 and a bottom instance of 22, so that these instances of 23 and 22 are opposing in relation with respect to the pylon.  
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Marche teaches in paragraph 0069 of different angles for axes of thrust reverser doors in order to transform the longitudinal speed into a lateral speed, so that one of ordinary skill would take this teaching and apply it to the thrust reverser doors of Modglin.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guillois (US 20130056554 as referenced in OA dated 8/6/2020) shows in Figure 2 the actuators being in an upstream position, so that actuator extension positions the thrust reverser in a deployed configuration and actuator retraction positions the thrust reverser in a stowed configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741